Citation Nr: 0825320	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  96-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for the 
residuals of a fracture of the left middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1989 to November 
1993.  She was born in 1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for the left middle finger 
fracture residuals and assigned a noncompensable disability 
evaluation from the day following her separation from 
service.  

Service connection is also now in effect for migraine 
headaches, rated as 10 percent disabling; and for seasonal 
allergic rhinitis, rated as noncompensably disabling.

In June 1997, the veteran testified at a personal hearing at 
the RO.  In April 1998, the Hearing Officer issued a decision 
which continued the current evaluation.

In July 2000, the appellant testified before the undersigned 
Veterans Law Judge at a Travel Board hearing conducted at the 
RO.  In December 2000, the case was remanded by the Board for 
additional evidentiary development on the appellate issues, 
which then included entitlement to service connection for 
bilateral hearing loss, asthma, bruises of the lower 
extremities, gastritis, a gynecological disorder, and an 
anxiety disorder, and increased ratings for all her then 
service-connected disabilities.  In a rating action by the 
VARO in June 2004, service connection was granted for her 
hearing loss.

In a decision by the Board in November 2004, service 
connection and increased ratings were denied for all of the 
pending appellate issues, respectively, save the one shown on 
the first page of the present decision.  That issue was 
remanded by the Board in November 2004 in order for the claim 
to be readjudicated under all appropriate regulations.  The 
case was again remanded by the Board in July 2006, for an 
examination.  

FINDINGS OF FACT

1.  The veteran previously complained of occasional pain and 
locking of the left middle finger in a bent position; this is 
reflective of no more than minimal symptomatology.

2.  The veteran now has neither complaints nor medical 
evidence of identifiable functional residuals associated with 
her middle finger fracture.

3.  No left middle finger impairment has ever nearly 
approximated ankylosis; limitation of motion, when present, 
was and is now never more than mild, at no more than 1 cm. 
from being able to oppose the mid-palmar crease with a remote 
history of negligible hypesthesia.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals of left middle finger fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.20, 4.27, 4.31, 4.71a, Diagnostic Code (DC) 
5226.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The veteran filed her initial claim in 1994, which was 
followed by correspondence from the RO to her in May and 
September 1994.  A rating action on the issue herein 
concerned followed in January 1995, as well as another VCAA 
letter.  She filed a Notice of Disagreement in August 1995.  
An SOC was issued in December 1995, followed by 
correspondence in January 1996.  Her Substantive Appeal, a VA 
Form 9, was filed in February 1996.  She presented evidence 
and testimony at an RO hearing in June 1997, and a SSOC was 
issued in April 1998.  After a VA examination, a VA rating 
action confirmed the prior decision in April 1998.  As noted 
above, after two personal hearings and after VA examinations 
and a search for additional records, the case has been 
remanded on repeated occasions for a variety of actions, all 
of which are now of record and in the file, and all of which 
have been fully explained to the veteran.

Throughout, the VARO sent her explanatory letters, an SOC and 
SSOC's, etc.  In the aggregate, the Board finds that the RO 
has satisfied the duty to notify and assist under the VCAA.  
The content of letters and other communications complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any other defect 
with respect to timing was harmless error.  See Mayfield, 
supra.  She was advised of her opportunities to submit 
additional evidence, after which additional data was obtained 
and entered into the record.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  She has submitted additional data, and has 
indicated that she has no other information or evidence to 
substantiate the claim.

The Board notes the VCAA duty to notify has not been fully 
satisfied with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra.  We find, however, that the 
notice error did not affect the essential fairness of the 
adjudication because the above-described letters, together 
with the substantial development of the veteran's claim 
before and after providing notice, rendered the notice error 
non-prejudicial.  In this regard, the Board notes that, 
although the RO's letters did not specifically conform to the 
requirements provided in Vazquez-Flores, the veteran was 
advised of her opportunities to submit additional evidence 
and was informed that, at a minimum, he needed to submit 
evidence showing that her service-connected disability had 
increased in severity.

It appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal.  Neither the veteran 
nor her representative has suggested in any way that there is 
any prejudice due to a lack of proper VA notice or 
assistance.

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot, and a specific 
Dingess notification letter was sent to her in March 2006,

In the aggregate, the veteran and her representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated in Vasques-Flores, supra.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

As noted above, additional guidelines have recently been 
issued by the Court of Appeals for Veterans Claims with 
regard to increased ratings cases and mandatory notice, in 
Vazquez-Flores v. Peake, supra.  Further notice is not 
required in this case because, upon review of the file, the 
Board finds that every effort has been made to inform the 
veteran as to what is required for increased compensation for 
the herein concerned disability; and she has affirmatively 
indicated by her actions and words that she fully comprehends 
what is required.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has the clear duty to assess the credibility and 
weight to be given the evidence, and is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  However, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its entirety.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu, 
supra.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, when the current 
appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999). Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The residuals of a fracture of the left (minor) middle finger 
are currently evaluated as noncompensable pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5226 (ankylosis of the 
middle/long finger).  

Prior to August 26, 2002, DC 5226 provided an evaluation of 
10 percent for favorable and unfavorable ankylosis of the 
middle finger of either the major or the minor hand.  38 
C.F.R. § 4.71a, DC 5226.  A note following that provision 
indicated that extremely unfavorable ankylosis was to be 
rated as analogous to amputation, under DCs 5152 through 
5156.

Under revised criteria effective from August 26, 2002, DC 
5226 also provides an evaluation of 10 percent for favorable 
and unfavorable ankylosis of the middle finger of either the 
major or minor hand.  The revised criteria also provide that 
VA can consider, in addition to whether evaluation as 
amputation is warranted, whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  38 C.F.R. 
§ 4.71a, DC 5226 (2007).

For the long finger (digit III), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Note 1 under "Evaluation of Ankylosis 
or Limitation of Motion of Single or Multiple Digits of the 
Hand."  67 Fed. Reg. at 48,785-786.

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  For the long finger, a 10 
percent evaluation is provided for limitation of motion, with 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or with extension limited by 
more than 30 degrees, whether it affects the minor or the 
major hand.  A noncompensable evaluation is provided where 
there is limitation of motion, with a gap of less than one 
inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees, whether it affects the minor or the major hand.  38 
C.F.R. § 4.71a, DC 5229, as added by 67 Fed. Reg. 48,784-787 
(July 26, 2002).

Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 
48,784-787 (July 26, 2002).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

In classifying the severity of ankylosis and limitation of 
motion of digits, singly and in combination, ankylosis of 
both the metacarpophalangeal (MP) and proximal 
interphalangeal (PIP) joints, with either joint in extension 
or extreme flexion, will be rated as amputation.  Ankylosis 
of both the MP and PIP joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  When only one joint of a digit is 
ankylosed or limited in motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 centimeters) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable ankylosis.  See Note 3 under 
"Evaluation of Ankylosis or Limitation of Motion of Single 
or Multiple Digits of the Hand" as amended.

The diagnostic codes pertaining to range of motion of the 
fingers are found in 38 C.F.R. § 4.71a, Diagnostic Codes 5216 
to 5230.

With respect to limitation of motion of individual digits, 
where there is limitation of motion of the long finger (DC 
5229) of the nondominant hand with a gap of one inch (2.5 
cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees, a 10 percent rating is warranted.  With a gap of 
less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees, a noncompensable rating is 
warranted.  Any limitation of motion of the ring or little 
finger (DC 5230) warrants a noncompensable rating. 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

Service treatment records are in the file for comparison.

At the hearing held at the VARO in June 1997, the veteran 
testified as to the initial in-service left middle finger 
injury.  See transcript (Tr.) at 2-3.  She said that now, the 
finger would make a cracking sound, was painful, would swell 
all of the time, and caused problems in making a fist 
depending on the use of her hand.  Tr. at 3.  She confirmed 
that she was right handed.  Tr. at 4.

On a VA examination in August 1997, the veteran said that she 
had difficulty closing the hand completely due to the finger 
fracture.  Examination of the left hand showed inability of 
the middle finger to oppose the mid palmar crease.  There was 
an approximate 1 cm. difference.  There was no loss of 
dexterity of her left upper extremity, no swelling of any of 
the finger joints, and no evidence of incoordination or 
fatigability due to the injury.  

On VA examination in February 1999, the veteran said that she 
had no pain or flare-ups from the left hand problem.  
Examination showed a normal hand.  She was able to oppose her 
fingers to her thumb without difficulty.  Her dexterity and 
grasping skills were normal.  Strength was 5/5.  Palpation of 
the finger disclosed no pain.  She had minimal hypesthesia of 
the middle finger on the left when compared to the ring 
finger.  An X-ray of the finger was unremarkable.

On VA examination in September 2006, at which time the entire 
file was available for review, the veteran said that she had 
no residuals whatsoever from the finger fracture.  She said 
her middle finger was now completely normal and she 
demonstrated this for the examiner by making a full fist and 
opening it repeatedly without problems.  The finger looked 
entirely normal.  The examiner opined that there was 
absolutely no sign of ankylosis and that X-rays were normal.  
He concluded that she had no residuals of the left finger 
fracture.

Based upon the application of these diagnostic codes to the 
evidence, a disability evaluation in excess of the currently 
assigned 0 percent is not warranted for the veteran's 
service-connected left finger fracture for any period since 
she filed her claim.  Specifically, the evidence described 
above does not now nor has it ever tended to show or 
approximate unfavorable ankylosis of the middle finger of her 
minor hand; nor limitation of motion of the finger of any 
significance.  On her worst examination day in 1997, she had 
a motion limitation gap of 1 cm., much less than required 2.5 
cm. for a compensable rating, and even this modest loss of 
functioning has not been demonstrated since.   

She initially complained of problems making a fist and some 
discomfort, but even at that time, the level of functional 
impairment did not nearly approximate that required for a 
compensable rating.  Since then she has had improvement, and 
by her own admission and as support by clinical findings, she 
now has virtually full functioning of that finger, without 
identifiable or incapacitating symptoms of any kind.  At no 
time have X-rays showed osseous deformity or impairment.

In conclusion, the Board has considered all of the applicable 
evidence relating to the veteran's left middle finger 
disability, and has considered all applicable diagnostic 
codes, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
the holding in DeLuca v Brown, 6 Vet. App. 321 (1993).  
Moreover, the evidence shows no period of time for which a 
staged rating is warranted pursuant to Hart v. Mansfield, 21 
Vet. App. 505 (2007).

IV.  Additional Considerations

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In the instant case, the veteran has not reported, and record 
does not suggest, marked interference with employment other 
than contemplated within schedular standards, or frequent 
periods of hospitalization due to the left middle finger 
fracture.  There is no evidence that the service-connected 
finger disability presents an unusual or exceptional 
disability picture.  The Board finds that the veteran's 
symptoms are consistent with the criteria in the Rating 
Schedule.

The Board thus finds that the disability picture is not 
unusual or exceptional and does not render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  Therefore, the Board concludes that 
the question of an extra-schedular rating has not been 
raised, and need not be further herein addressed.  Shipwash 
v. Brown, supra.


ORDER

An initial compensable evaluation for the residuals of a 
fracture of the left middle finger is denied.



_______________________________
ANDREW J,. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


